                   IN THE UNITED STATES DISTRICT COURT
                  FOR THE WESTERN DISTRICT OF WISCONSIN
______________________________________________________________________________

MILLERCOORS, LLC,                                 )
                                                  )
              Plaintiff,                          )
                                                  )
v.                                                )     Case No. 19-cv-218-wmc
                                                  )
ANHEUSER-BUSCH COMPANIES, LLC,                    )
                                                  )
              Defendant.                          )


                                   NOTICE OF APPEAL


       Please take notice that Defendant Anheuser-Busch Companies, LLC appeals to the

United States Court of Appeals for the Seventh Circuit from the district court’s September 4,

2019 Opinion and Order [Dkt. 102] modifying the preliminary injunction entered on May 24,

2019 [Dkt. 57].




       Dated: September 5, 2019                       Respectfully submitted,

                                                      GODFREY & KAHN, S.C.

                                              By: s/ Kendall W. Harrison
                                                  Kendall W. Harrison
                                                  Jennifer L. Gregor
                                                  One East Main St., Suite 500
                                                  Madison, Wisconsin 53703
                                                  Phone: (608) 257-3911
                                                  Fax: (608) 257-0609
                                                  kharrison@gklaw.com
                                                  jgregor@gklaw.com




                                              1
                 DOWD BENNETT LLP

                 James F. Bennett
                 Megan Heinsz
                 Adam Simon
                 Matthew Crane
                 7733 Forsyth Blvd., Suite 1900
                 St. Louis, Missouri 63105
                 Phone: (314) 889-7300
                 jbennett@dowdbennett.com

                 ULMER & BERNE LLP

                 Thomas M. Williams
                 500 W. Madison Street, Suite 3600
                 Chicago, IL 60661-4587
                 Phone: (312) 658-6500
                 twilliams@ulmer.com

                 Attorneys for Anheuser-Busch Companies,
                 LLC

21134847.1




             2
